


 

EXHIBIT 10.25

FILE COPY

 

STANDARD INDUSTRIAL LEASE — MULTI-TENANT

AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION

 

[GRAPHIC]

 

1.      Parties.  This Lease, dated, for reference purposes only, November 30,
1993, is made by and between William D & Edna J. Wright dba South Coast Business
Park (herein called “Lessor”) and q.a.d., Inc., a California Corporation (herein
called “Lessee”).

 

2.      Premises, Parking and Common Areas.

 

2.1        Premises.  Lessor hereby leases to Lessee and Lessee leases from
Lessor for the term, at the rental, and upon all of the conditions set forth
herein, real property situated in the County of Santa Barbara, State of
California commonly known as South Coast Business Park, Phases I & II (46,198
s.f. + 14,000 s.f. = 60,198 s.f) and described as 6430 Via Real, Suite’s 3 thru
8 (building C), Carpinteria, CA consisting of approximately 9,500 square feet
(see exhibit “A” attached hereto) herein referred to as the “Premises”, as may
be outlined on an Exhibit attached hereto. Including rights to the Common Areas
as hereinafter specified but not including any rights to the roof of the
Premises or to any Building in the Industrial Center. The Premises are a portion
of a building, herein referred to as the “Building.” The Premises, the Building,
the Common Areas, the land upon which the same are located, along with all other
buildings and improvements thereon, are herein collectively referred to as the
“Industrial Center.”

 

2.2        Vehicle Parking. Lessee shall be entitled to 29 vehicle parking
spaces, unreserved and unassigned, on those portions of the Common Areas
designated by Lessor for parking. Lessee shall not use more parking spaces than
said number. Said parking spaces shall be used only for parking by vehicles no
larger than full size passenger automobiles or pick-up trucks, herein called
“Permitted Size Vehicles.” Vehicles other than Permitted Size Vehicles are
herein referred to as “Oversized Vehicles.” Lessee shall have the non-exclusive
right to use the lot located at 6410 Via Real for parking until such time that
construction commences

 

2.2.1  Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Lessor for such activities.

 

2.2.2  If Lessee permits or allows any of the prohibited activities described in
paragraph 2.2 of this Lease, then Lessor shall have the right, without notice.
In addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.

 

2.3        Common Areas — Definition.  The term “Common Areas” is defined as all
areas and facilities outside the Premises and within the exterior boundary line
of the Industrial Center that are provided and designated by the Lessor from
time to time for the general non-exclusive use of Lessor, Lessee and of other
lessees of the Industrial Center and their respective employees, suppliers,
shippers, customers and invitees, including parking areas, loading and unloading
areas, trash areas, roadways, sidewalks, walkways, parkways, driveways and
landscaped areas.

 

2.4        Common Areas — Lessee’s Rights.  Lessor hereby grants to Lessee, for
the benefit of Lessee and its employees, suppliers, shippers, customers and
invitees, during the term of this Lease, the non-exclusive right to use in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Industrial Center. Under no circumstances
shall the right herein granted to use the Common Areas be deemed to include the
right to store any property, temporarily or permanently, in the Common Areas.
Any such storage shall be permitted only by the prior written consent of Lessor
or Lessor’s designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.

 

2.5        Common Areas — Rules and Regulations.  Lessor or such other person(s)
as Lessor may appoint shall have the exclusive control and management of the
Common Areas and shall have the right, from time to time, to establish, modify,
amend and enforce reasonable rules and regulations with respect thereto. Lessee
agrees to abide by and conform to all such rules and regulations, and to cause
its employees, suppliers, shippers, customers, and invitees to so abide and
conform. Lessor shall not be responsible to Lessee for the non-compliance with
said rules and regulations by other lessees of the Industrial Center.

 

2.6        Common Areas — Changes.  Lessor shall have the right, in Lessor’s
sole discretion, from time to time:

 

(a)  To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas and walkways; (b) To close temporarily any of the
Common Areas for maintenance purposes so long as reasonable access to the
Premises remains available; (c) To designate other land outside the boundaries
of the Industrial Center to be a part of the Common Areas; (d) To add additional
buildings and improvements to the Common Areas; (e) To use the Common Areas
while engaged in making additional improvements, repairs or alterations to the
Industrial Center, or any portion thereof; (f) To do and perform such other acts
and make such other changes in, to or with respect to the Common Areas and
Industrial Center as Lessor may, in the exercise of sound business judgment,
deem to be appropriate.

 

2.6.1        Lessor shall at all times provide the parking facilities required
by applicable law and in no event shall the number of parking spaces that Lessee
is entitled to under paragraph 2.2 be reduced.

 

3.      Term.

 

3.1       Term.  The term of this Lease shall be for fifty-six (56) months
commencing on 5/1/94 or upon receipt of final approval from city of Carp and
ending on in any event + December 31, 1998 unless sooner terminated pursuant to
any provision hereof. See Addendum.

 

3.2       Delay in Possession.  Notwithstanding said commencement date, if for
any reason Lessor cannot deliver possession of the Premises to Lessee on said
date, Lessor shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease or the obligations of Lessee hereunder
or extend the term hereof, but in such case, Lessee shall not be obligated to
pay rent or perform any other obligation of Lessee under the terms of this
Lease, except as may be otherwise provided in this Lease, until possession of
the Premises is tendered to Lessee.

 

3.3       Early Possession.  If Lessee occupies the Premises prior to said
commencement date, such occupancy shall be subject to all provisions of this
Lease, such occupancy shall not advance the termination date, and Lessee shall
pay rent for such period at the initial monthly rates set forth below.

 

4.      Rent.

 

4.1       Base Rent.  Lessee shall pay to Lessor, as Base Rent for the Premises,
without any offset or deduction, except as may be otherwise expressly provided
in this Lease, on the 1st day of each month of the term hereof, monthly payments
in advance of $ 11,875.00. See Addendum for cost of living adjustments to Base
Rent, and determination of rent during Extension Periods. Lessee shall pay
Lessor upon execution hereof $ 11,875.00 as Base Rent for first month’s rent
Rent for any period during the term hereof which is for less than one month
shall be a pro rata portion of the Base Rent. Rent shall be payable in lawful
money of the United States to Lessor at the address stated herein or to such
other persons or at such other places as Lessor may designate in writing.

 

4.2       Operating Expenses.  Lessee shall pay to Lessor during the term
hereof, in addition to the Base Rent. Lessee’s Share, as hereinafter defined of
all Operating Expenses, as hereinafter defined, during each calendar year of the
term of this Lease, in accordance with the following provisions:

(a)  “Lessee’s Share” is defined, for purposes of this Lease, as 15.78 percent,
guaranteed not to exceed $.22

(b)  “Operating Expenses” is declined, for purposes of this Lease, as all costs
incurred by Lessor, if any, for: per s.f. for the first 12 months of occupancy

(i)     The operation, repair and maintenance, in neat, clean, good order and
condition, of the following:

        (aa)  The Common Areas, including parking areas, loading and unloading
areas, trash areas, roadways, sidewalks, walkways, parkways, driveways,
landscaped areas, striping, bumpers, irrigation systems, Common Area lighting
facilities and fences and gates;

        (bb)  Trash disposal services;

        (cc)  Tenant directories;

        (dd)  Fire detection systems including sprinkler system maintenance and
repair;

 

Initials : KL PML

 

1

--------------------------------------------------------------------------------


 

        (ee)  Security services;

        (ff)  Any other service to be provided by Lessor that is elsewhere in
this Lease stated to be an “Operating Expense”;

(ii)  Any deductible portion of an insured loss concerning any of the items or
matters described in this paragraph 4.2;

(iii)  The cost of the premiums for the liability and property insurance
policies to be maintained by Lessor under paragraph 8 hereof;

(iv)  The amount of the real property tax to be paid by Lesor under paragraph
10.1 hereof;

(v)  The cost of water, gas and electricity to service the Common Areas.

 

(c)  The inclusion of the improvements, facilities and services set forth in
paragraph 4.2(b)(i) of the definition of Operating Expenses shall not be deemed
to impose an obligation upon Lessor to either have said improvements or
facilities or to provide those services unless the Industrial Center already has
the same, Lessor already provides the services, or Lessor has agreed elsewhere
in this Lease to provide the same or some of them.

 

(d)  Lessee’s Share of Operating Expenses shall be payable by Lessee within ten
(10) days after a reasonably detailed statement of actual expenses is presented
to Lessee by Lessor. At Lessor’s option, however, an amount may be estimated by
Lessor from time to time of Lessee’s Share of annual Operating Expenses and the
same shall be payable monthly or quarterly, as Lessor shall designate during
each twelve-month period of the Lease term, on the same day as the Base Rent is
due hereunder. In the event that Lessee pays Lessor’s estimate of Lessee’s Share
of Operating Expenses as aforesaid, Lessor shall deliver to Lessee within sixty
(60) days after the expiration of each calendar year a reasonably detailed
statement showing Lessee’s Share of the actual Operating Expenses incurred
during the preceding year. If Lessee’s payments under this paragraph 4.2(d)
during said preceding year exceed Lessee’s Share as indicated on said statement,
Lessee shall be entitled to credit the amount of such overpayment against
Lessee’s Share of Operating Expenses next falling due. If Lessee’s payments
under this paragraph during said preceding year were less than Lessee’s Share as
indicated on said statement. Lessee shall pay to Lessor the amount of the
deficiency within ten (10) days after delivery by Lessor to Lessee of said
statement.

 

5.        Security Deposit.  Lessee shall deposit with Lessor upon execution
hereof $11,875.00 as security for Lessee’s faithful performance of Lessee’s
obligation hereunder. If Lessee fails to pay rent or other charges due
hereunder, or otherwise defaults with respect to any provision of this Lease,
Lessor may use, apply or retain all or any portion of said deposit for the
payment of any rent or other charge in default or for the payment of any other
sum to which Lessor may become obligated by reason of Lessee’s default, or to
compensate Lessor for any loss or damage which Lessor may suffer thereby. If
Lessor so uses or applies all or any portion of said deposit, Lessee shall
within ten (10) days after written demand therefor deposit cash with Lessor in
an amount sufficient to restore said deposit to the full amount then required of
Lessee. If the monthly rent shall, from time to time, increase during the term
of this Lease, Lessee shall at the time of such increase, deposit with Lessor
additional money as a security deposit so that the total amount of the security
deposit held by Lessor shall at all times bear the same proportion to the than
current Base Rent as the initial security deposit bears to the Initial Base Rent
set forth in paragraph 4. Lessor shall not be required to keep said security
deposit separate from its general accounts. If Lessee performs all of Lessee’s
obligations hereunder, said deposit, or so much thereof as has not theretofore
been applied by Lessor, shall be returned, without payment of interest or other
increment for its use, to Lessee (or, at Lessor’s option, to the last assignee,
if any, of Lessee’s interest hereunder) all the expiration of the term hereof,
and after Lessee has vacated the Premises. No trust relationship is created
herein between Lessor and Lessee with respect to said Security Deposit.

 

6.     Use.

 

6.1.  Use.  The Premises shall be used and occupied only for the purpose of
manufacturing, developing and marketing computer software, & training class and
for no other use without Lessor’s prior written consent. See Addendum for
additional terms.

 

6.2.  Compliance with Law.

 

                  (a)  Lessor warrants to Lessee that the Premises, in the state
existing on the date that the Lease term commences, but without regard to the
use for which Lessee will occupy the Premises, does not violate any covenants or
restrictions of record, or any applicable building code, regulation or ordinance
in effect on such Lease term commencement date. In the event it is determined
that this warranty has been violated, then it shall be the obligation of the
Lessor, after written notice from Lessee, to promptly, at Lessor’s sole cost and
expense, rectify any such violation. In the event Lessee does not give to Lessor
written notice of the violation of this warranty within six months from the date
that the Lease term commences, the correction of same shall be the obligation of
the Lessee of Lessee’s sole cost. The warranty contained in this paragraph
6.2(a) shall be of no force of effect if, prior to the date of this Lease,
Lessee was an owner or occupant of the Premises and, in such event, Lessee shall
correct any such violation at Lessee’s sole cost.

 

                  (b)  Except as provided in paragraph 6.2(a) Lessee shall, at
Lessee’s expense, promptly comply with all applicable statutes, ordinances,
rules, regulations, orders, covenants and restrictions of record, and
requirements of any life insurance underwriters or rating bureaus, now in effect
or which may hereafter come into effect, whether or not they reflect a change in
policy from that now existing, during the term or any part or the term hereof,
relating in any manner to the Premises and the occupation and use by Lessee of
the Premises and of the Common Areas. Lessee shall not use nor permit the use of
the Premises or the Common Areas in any manner that will tend to create waste or
a nuisance or shall lend to disturb other occupants of the Industrial Center.

 

6.3.       Condition of Premises.

 

                  (a)  Lessor shall deliver the Premises to Lessee clean and
free of debris on the Lease commencement date (unless Lessee is already in
possession) and Lessor warrants to Lessee that the plumbing, lighting, air
conditioning, heating, and loading doors in the Premises shall be in good
operating condition on the Lease commencement date. In the event that it is
determined that this warranty has been violated, then it shall be the obligation
of Lessor, after receipt of written notice from Lessee setting forth with
specificity the nature of the violation, to promptly, at Lessor’s sole cost,
rectify such violation. Lessee’s failure to give such written notice to Lessor
within thirty (30) days after the Lease commencement date shall cause the
conclusive presumption that Lessor has complied with all of Lessor’s obligations
hereunder. The warranty contained in this paragraph 6.3(a) shall be of no force
or effect if prior to the date of this Lease, Lessee was an owner or occupant of
the Premises. See Addendum.

 

                  (b)  Except as otherwise provided in this Lease, Lessee hereby
accepts the Premises in their condition existing as of the Lease commencement
date or the date that Lessee takes possession of the Premises, whichever is
earlier, subject to all applicable zoning, municipal, county and state laws,
ordinances and regulations governing and regulating the use of the Premises, and
any covenants or restrictions of record, and accepts this Lease subject thereto
and to all matters disclosed thereby and by any exhibits attached hereto. Lessee
acknowledges that neither Lessor nor Lessor’s agent has made any representation
or warranty as to the present of future suitability of the Premises for the
conduct of Lessee’s business.

 

7.      Maintenance, Repairs, Alterations and Common Area Services.

 

          7.1.  Lessor’s Obligations.  Subject to the provisions of paragraphs
4.2 (Operating Expenses), 6 (Use), 7.2 (Lessee’s Obligations) and 9 (Damage or
Destruction) and except for damage caused by any negligent or intentional act or
omission of Lessee, Lessee’s employees, suppliers, shippers, customers, or
invitees, in which event Lessee shall repair the damage, Lessor, at Lessor’s
expense, subject to reimbursement pursuant to paragraph 4.2, shall keep in good
condition and repair the foundations, exterior walls, structural condition of
interior bearing walls, and roof of the Premises, as well as the parking lots,
walkways, driveways, landscaping, fences, signs and utility installations of the
Common Areas and all parts thereof, as well as providing the services for which
there is an Operating Expense pursuant to paragraph 4.2. Lessor shall not,
however, be obligated to paint the exterior or interior surface of exterior
walls, nor shall Lessor be required to maintain, repair or replace windows,
doors or plate glass of the Premises. Lessor shall have no obligation to make
repairs under this paragraph 7.1 until a reasonable time after receipt of
written notice from Lessee of the need for such repairs. Lessee expressly waives
the benefits of any statute now or hereafter in effect which would otherwise
afford Lessee the right to make repairs at Lessor’s expense or to terminate this
Lease because Lessor’s failure to keep the Premises in good order, condition and
repair. Lessor shall not be liable for damages or loss of any kind of nature by
reason of Lessor’s failure to furnish any Common Area Services when such failure
is caused by accident, breakage, repairs, strikes, lockout, or other labor
disturbances of disputes of any character, or by any other cause beyond the
reasonable control of Lessor.

 

          7.2.  Lessee’s Obligations.

 

(a)  Subject to the provisions of paragraphs 6 (Use), 7.1 (Lessor’s
Obligations), and 9 (Damage or Destruction), Lessee, at Lessee’s expense, shall
keep in good order, condition and repair the Premises and every part thereof
(whether or not the damaged portion of the Premises or the means of repairing
the same are reasonably or readily accessable to Lessee) including, without
limiting the generality of the foregoing, all plumbing, heating, ventilating and
air conditioning systems (Lessee shall procure and maintain, at Lessee’s
expense, a ventilating and air conditioning system maintenance contract),
electrical and lighting facilities and equipment within the Premises, fixtures,
interior walls and interior surfaces of exterior walls, ceilings, windows,
doors, plate glass, and skylights located within the Premises. Lessor reserves
the right to procure and maintain the ventilating and air conditioning system
maintenance contract and if Lessor so elects, Lessee shall reimburse Lessor,
upon demand, for the cost thereof. Lessee shall be responsible for clean-up of
all hazardous waste occurring in or about the premises.

 

(b)  If Lessee fails to perform Lessee’s obligations under this paragraph 7.2 or
under any other paragraph of this Lease, Lessor may enter upon the Premises
after ten (10) days prior written notice to Lessee (except in the case of
emergency, in which no notice shall be required), perform such obligations on
Lessee’s behalf and put the Premises in good order, condition and repair, and
the cost thereof together with interest thereon at the maximum rate then
allowable by law shall be due and payable as additional rent to Lessor together
with Lessee’s next Base Rent installment.

 

(c)  On the last day of the term hereof, or on any sooner termination, Lessee
shall surrender the Premises to Lessor in the same condition as received,
ordinary wear and tear excepted, clean and free of debris. Any damage or
deterioration of the Premises shall not be deemed ordinary wear and tear if the
same could have been prevented by good maintenance practices. Lessee shall
repair any damage to the Premises occasioned by the installation or removal of
Lessee’s trade fixtures, alterations, furnishings and equipment. Notwithstanding
anything to the contrary otherwise stated in this Lease, Lessee shall leave the
air lines, power panels, electrical distribution systems, lighting fixtures,
space heaters, air conditioning, plumbing and fencing on the Premises in good
operating condition.

 

          7.3.  Alterations and Additions.

 

(a)  Lessee shall not without Lessor’s prior written consent make any
alterations, improvements, additions, or Utility installations in, on or about
the Premises, or the Industrial Center, except for nonstructural alterations to
the Premises not exceeding $2,500 in cumulative costs, during the term of this
Lease. In any event, whether or not in excess of $2,500 in cumulative cost,
Lessee shall make no change or alteration to the

 

Initials: KL PML

 

2

--------------------------------------------------------------------------------


 

exterior of the Premises nor the exterior of the Building nor the Industrial
Center without Lessor’s prior written consent. As used in this paragraph 7.3 the
term “Utility Installation” shall mean carpeting, window coverings, air lines,
power panels, electrical distribution systems, lighting fixtures, space heaters,
air conditioning, plumbing, and fencing. Lessor may require that Lessee remove
any or all of said alterations, improvements, additions or Utility Installations
at the expiration of the term, and restore the Premises and the Industrial
Center to their prior condition. Lessor may require Lessee to provide Lessor, at
Lessee’s sole cost and expense, a lien and completion bond in an amount equal to
one and one-half times the estimated cost of such improvements, to insure Lessor
against any liability for mechanic’s and materialmen’s liens and to insure
completion of the work. Should Lessee make any alterations, improvements,
additions or Utility Installations without the prior approval of Lessor, Lessor
may at any time during the term of this lease, require that Lessee remove any or
all of the same.

 

(b)  Any alterations, improvements, additions or Utility Installations in or
about the Premises or the Industrial Center that Lessee shall desire to make and
which requires the consent of the Lessor shall be presented to Lessor in written
form, with proposed detailed plans. If Lessor shall give its consent, the
consent shall be deemed conditioned upon Lessee acquiring a permit to do so from
appropriate governmental agencies, the furnishing of a copy thereof to Lessor
prior to the commencement of the work and the compliance by Lessee of all
conditions of said permit in a prompt and expeditious manner.

 

(c)  Lessee shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Lessee at or for use in the Premises,
which claims are or may be secured by any mechanic’s or materialmen’s lien
against the Premises, or the Industrial Center, or any interest therein. Lessee
shall give Lessor not less than ten (10) days’ notice prior to the commencement
of any work in the Premises, and Lessor shall have the right to post notices of
non-responsibility in or on the Premises or the Building as provided by law. If
Lessee shall, in good faith, contest the validity of any such lien, claim or
demand, then Lessee shall, at its sole expense defend itself and Lessor against
the same and shall pay and satisfy any such adverse judgment that may be
rendered thereon before the enforcement thereof against the Lessor or the
Premises or the Industrial Center, upon the condition that if Lessor shall
require, Lessee shall furnish to Lessor a surely bond satisfactory to Lessor in
an amount equal to such contested lien claim or demand indemnifying Lessor
against liability for the same and holding the Premises and the Industrial
Center free from the effect of such lien or claim. In addition, Lessor may
require Lessee to pay Lessor’s attorneys fees and costs in participating in such
action if Lessor shall decide it is to Lessor’s best interest to do so.

 

(d)  All alterations, improvements, additions and Utility Installations (whether
or not such Utility Installations constitute trade fixtures of Lessee), which
may be made on the Premises, shall be the property of Lessor and shall remain
upon and be surrendered with the Premises at the expiration of the Lease term,
unless Lessor requires their removal pursuant to paragraph 7.3(a).
Notwithstanding the provisions of this paragraph 7.3(d), Lessee’s machinery and
equipment, other than that which is affixed to the Premises so that it cannot be
remove without material damage to the Premises, and other than Utility
Installations, shall remain the Property of Lessee and may be removed by Lessee
subject to the provisions of paragraph 7.2.

 

7.4  Utility Additions.  Lessor reserves the right to install new or additional
utility facilities throughout the Building and the Common Areas for the benefit
of Lessor or Lessee, or any other lessee, or any other lessee of the Industrial
Center, including, but not by way of limitation, such utilities as plumbing,
electrical systems, security systems, communication systems, and fire protection
and detection systems, so long as such installations do not unreasonably
interfere with Lessee’s use of the Premises.

 

8.      Insurance; Indemnity.

 

8.1 Liability Insurance — Lessee.

See page 8 after article number 49

 

8.2.  Liability Insurance — Lessor.  Lessor shall obtain and keep in force
during the term of this Lease a policy of Combined Single Limit Bodily Injury
and Property Damage Insurance, insuring Lessor, but not Lessee, against any
liability arising out of the ownership, use, occupancy or maintenance of the
Industrial Center in an amount not less than $1,000,000 per occurrence.

 

8.3.  Property Insurance.  Lessor shall obtain and keep in force during the term
of this Lease a policy or policies of insurance covering loss or damage to the
Industrial Center improvements, but not Lessee’s personal property, fixtures,
equipment or tenant improvements, in an amount not to exceed the full
replacement value thereof, as the same may exist from time to time, providing
protection against all perils included within the classification of fire,
extended coverage, vandalism, malicious mischief, flood (in the event same is
required by a lender having a lien on the Premises) special extended perils
(“all risk” as such term is used in the insurance industry), plate glass
insurance and such other insurance as Lessor deems advisable. In addition,
Lessor shall obtain and keep in force, during the term of this Lease, a policy
of rental value insurance covering a period of one year, with loss payable to
Lessor, which insurance shall also cover all Operating Expanses for said period.
In the event that the Premises shall suffer an insured loss as defined in
paragraph 9.1(g) hereof, the deductible amounts under the casualty insurance
policies relating to the Premises shall be paid by Lessee.

 

8.4  Payment of Premium Increase.

 

(a)  After the term of this Lease has commenced, Lessee shall not be responsible
for paying Lessee’s Share of any increase in the property insurance premium for
the Industrial Center specified by Lessor’s insurance carrier as being caused by
the use, acts or omissions of any other lessee of the Industrial Center, or by
the nature of such other lessee’s occupancy which create an extraordinary or
unusual risk.

 

(b)  Lessee, however, shall pay the entirety of any increase in the property
insurance premium for the Industrial Center over what it was immediately prior
to the commencement of the term of this Lease if the increase is specified by
Lessor’s insurance carrier as being caused by the nature of Lessee’s occupancy
or any act or omission of Lessee.

 

8.5  Insurance Policies.  Insurance required hereunder shall be in companies
holding a “General Policyholders Rating” of at least B plus or such other
ratings as may be required by a lender having a lien on the Premises, as set
forth in the most current issues of “Best’s Insurance Guide.” Lessee shall not
do or permit to be done anything which shall invalidate the insurance policies
carried by Lessor. Lessee shall deliver to Lessor copies of liability insurance
policies required under paragraph 8.1 or certificates evidencing the existence
and amounts of such insurance within seven (7) days after the commencement date
of this Lease. No such policy shall be cancelable or subject to reduction of
coverage or other modification except after thirty (30) days prior written
notice to Lessor. Lessee shall, at least thirty (30) days prior to the
expiration of such policies, furnish Lessor with renewals or “binders” thereof.

 

8.6  Walver of Subrogation.  Lessee and Lessor each herby release and relieve
the other, and waive their entire right of recovery against the other for loss
or damage arising out of or incident to the perils insured against which perils
occur in, on or about the Premises, whether due to the negligence of Lessor or
Lessee or their agents, employees, contractors and/or invitees. Lessee and
Lessor shall, upon obtaining the policies of insurance required give notice to
the insurance carrier or carriers that the foregoing mutual waiver of
subrogation is contained in this Lease.

 

8.7  Indemnity.  Lessee shall indemnify and hold harmless Lessor from and
against any and all claims arising from Lessee’s use of the Industrial Center,
or from the conduct of Lessee’s business or from any activity, work or things
done, permitted or suffered by Lessee in or about the Premises or elsewhere and
shall further indemnify and hold harmless Lessor from and against any and all
claims arising from any breach or default in the performance of any obligation
on Lessee’s part to be performed under the terms of this Lease, or arising from
any act or omission of Lessee, or any of Lessee’s agents, contactors, or
employees, and from and against all costs, attorney’s fees, expenses and
liabilities incurred in the defense of any such claim or any action or
proceeding brought thereon; and in case any action or proceeding be brought
against Lessor by reason of any such claim, Lessee upon notice from Lessor shall
defend the same at Lessee’s expense by counsel reasonably satisfactory to Lessor
and Lessor shall cooperate with Lessee in such defense. Lessee, as a material
part of the consideration to Lessor, hereby assumes all risk of damage to
property of Lessee or injury to person, in, upon or about the Industrial Center
arising from any cause and Lessee hereby waives all claims in respect thereof
against Lessor. See Addendum.

 

8.8  Exemption of Lessor from Liability.  Lessee hereby agrees that Lessor shall
not be liable for injury to Lessee’s business or any loss of income therefrom or
for damage to the goods, wares, merchandise or other property of Lessee,
Lessee’s employees, invitees, customers, or any other person in or about the
Premises or the Industrial Center, nor shall Lessor be liable for injury to the
person of Lessee. Lessee’s employees, agents of contractors, whether such damage
or injury is caused by or results from fire, steam, electricity, gas, water or
rain, or from the breakage, leakage, obstruction or other defects or pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures,
or from any other cause, whether said damage or injury results from conditions
arising upon the Premises or upon other portions of the Industrial Center, or
from other sources or places and regardless of whether the cause of such damage
or injury or the means of repairing the same is inaccessible to Lessee. Lessor
shall not be liable for any damages arising from any act or neglect of any other
lessee, occupant or user of the Industrial Center, nor from the failure of
Lessor to enforce the provisions of any other lease of the Industrial Center.

 

9.      Damage or Destruction.

 

9.1  Definitions.

 

(a)  “Premises Partial Damage” shall mean if the Premises are damaged or
destroyed to the extent that the cost of repair is less than fifty percent of
the then replacement cost of the Premises.

 

(b)  “Premises Total Destruction” shall mean if the Premises are damaged or
destroyed to the extent that the cost of repair is fifty percent or more of the
then replacement cost of the Premises.

 

(c)  “Premises Building Partial Damage” shall mean if the Building of which the
Premises are a part is damaged or destroyed to the extent that the cost to
repair is less than fifty percent of the then replacement cost of the Building.

 

(d)  “Premises Building Total Destruction” shall mean if the Building of which
the Premises are a part is damaged or destroyed to the extent that the cost to
repair is fifty percent or more of the then replacement cost of the Building.

 

(e)  “Industrial Center Buildings” shall mean all of the buildings on the
Industrial Center site.

 

(f)  “Industrial Center Buildings Total Destruction” shall mean if the
Industrial Center Buildings are damaged or destroyed to the extent that the cost
of repair is fifty percent or more of the then replacement cost of the
Industrial Center Buildings.

 

Initials: KL PML

 

3

--------------------------------------------------------------------------------


 

(g)  “Insured Loss” shall mean damage or destruction which was covered by an
event required to be covered by the Insurance described “paragraph 8. The fact
that an Insured Loss has a deductible amount shall not make the loss an
uninsured loss.

 

(h)  “Replacement Cost” shall mean the amount of money necessary to be spent in
order to repair or rebuild the damaged area to the condition that existed
immediately prior to the damage occurring excluding all improvements made by
lessees.

 

9.2  Premises Partial Damage; Premises Building Partial Damage.

 

(a)  Insured Loss:  Subject to the provisions of paragraphs 9.4 and 9.5, if at
any time during the term of this Lease there is damage which is an Insured Loss
and which falls into the classification of either Premises Partial Damage or
Premises Building Partial Damage, then Lessor shall, at Lessor’s expenses,
repair such damage to the Premises, but not Lessee’s fixtures, equipment or
tenant improvements, as soon as reasonably possible and this Lease shall
continue in full force and effect.

 

(b)  Uninsured Loss:  Subject to the provisions of paragraphs 9.4 and 9.5, if at
any time during the term of this Lease there is damage which is not an Insured
Loss and which falls within the classification of Premises Partial Damage or
Premises Building Partial Damage, unless caused by a negligent or willful act of
Lessee (in which event Lessee shall make the repairs at Lessee’s expense), which
damage prevents Lessee from using the Premises, Lessor or may at Lessor’s option
either (i) repair such damage as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect, or
(ii) give written notice to Lessee within thirty (30) days after the date of the
occurrence of such damage of Lessor’s intention to cancel and terminate this
Lease as of the date of the occurrence of such damage. In the event Lessor
elects to give such notice of Lessor’s intention to cancel and terminate this
Lease, Lessee shall have the right within ten (10) days after the receipt of
such notice to give written notice to Lessor of Lessee’s intention to repair
such damage at Lessee’s expense, without reimbursement from Lessor, in which
event this Lease shall continue in full force and effect, and Lessee shall
proceed to make such repairs as soon as reasonably possible. If Lessee does not
give such notice within such 10-day period this Lease shall be cancelled and
terminated as of the date of the occurrence of such damage.

 

9.3  Premises Total Destruction; Premises Building Total Destruction; Industrial
Center Buildings Total Destruction.

 

(a)  Subject to the provisions of paragraphs 9.4 and 9.5, if at any time during
the term of this Lease there is damage, whether or not it is an Insured Loss,
and which falls into the classifications of either (i) Premises Total
Destruction, or (ii) Premises Building Total Destruction, or (iii) Industrial
Center Buildings Total Destruction, then Lessor may at Lessor’s option either
(i) repair such damage or destruction, but not Lessee’s fixtures, equipment or
tenant improvements, as soon as reasonably possible at Lessor’s expense, and
this Lease shall continue in full force and effect, or (ii) give written notice
to Lessee within thirty (30) days after the date of occurrence of such damage of
Lessor’s intention to cancel and terminate this Lease, in which case this Lease
shall be cancelled and terminated as of the date of the occurrence of such
damage.

 

9.4  Damage Near End of Term.

 

(a)  Subject to paragraph 9.4(b), if at any time during the last six months of
the term of this Lease there is substantial damage, whether or not an Insured
loss, which falls within the classification of Premises Partial Damage, Lessor
may at Lessor’s option cancel and terminate this Lease as of the date of
occurrence of such damage by giving written notice to Lessee of Lessor’s
election to do so within 30 days after the date of occurrence of such damage.

 

(b)  Notwithstanding paragraph 9.4(a), in the event that Lessee has an option to
extend or renew this Lease, and the time within which said option may be
exercised has not yet expired, Lessee shall exercise such option, if it is to be
exercised at all, no later than twenty (20) days after the occurrence of an
insured Loss falling within the classification of Premises Partial Damage during
the last six months of the term of this Lease. If Lessee duly exercises such
option during said twenty (20) day period, Lessor shall, at Lessor’s expense,
repair such damage, but not Lessee’s fixtures, equipment or tenant improvements,
as soon as reasonably possible and this Lease shall continue in full force and
effect. If Lessee fails to exercise such option during said twenty (20) day
period by giving written notice to Lessee of Lessor’s election to do so within
ten (10) days after the expiration of said twenty (20) day period,
notwithstanding any term or provision in the grant of option to the contrary.

 

9.5  Abatement of Rent; Lessee’s Remedies.

 

(a)  In the event Lessor repairs or restores the Premises pursuant to the
provisions of this paragraph 9, the rent payable hereunder for the period during
which such damage, repair or restoration continues shall be abated in proportion
to the degree to which Lessee’s use of the Premises is impaired. Except for
abatement of rent, if any, Lessee shall have no claim against Lessor for any
damage suffered by reason of any such damage, destruction repair or restoration.

 

(b)  If Lessor shall be obligated to repair or restore the Premises under the
provisions of this paragraph 9 and shall not commence such repair or restoration
within ninety (90) days after such obligation shall accrue, Lessee may at
Lessee’s option cancel and terminate this Lease by giving Lessor written notice
of Lessee’s election to do so at any time prior to the commencement of such
repair or restoration. In such event this Lease shall terminate as of the date
of such notice.

 

9.6  Termination – Advance Payments.  Upon termination of this Lease pursuant to
this Paragraph 9, an equitable adjustment shall be made concerning advance rent
and any advance payments made by Lessee to Lessor. Lessor shall, in addition,
return to Lessee so much of Lessee’s security deposit as has not theretofore
been applied by Lessor.

 

9.7  Waiver.  Lessor and Lessee waive the provisions of any statute which relate
to termination of leases when leased property is destroyed and agree that such
event shall be governed by the terms of this Lease.

 

10.    Real Property Taxes.

 

10.1 Payment of Taxes.  Lessor shall pay the real property tax, as defined in
paragraph 10.3. applicable to the Industrial Center subject to reimbursement by
Lessee of Lessee’s Share of such taxes in accordance with the provisions of
paragraph 4.2, except as otherwise provided in paragraph 10.2.

 

10.2  Additional Improvements.  Lessee shall not be responsible for paying
Lessee’s Share of any increase in real property tax specified in the tax
assessor’s records and work sheets as being caused by additional improvements
placed upon the Industrial Center by other lessees or by Lessor for the
exclusive enjoyment of such other lessees. Lessee shall, however, pay to Lessor
at the time that Operating Expenses are payable under paragraph 4.2(c) the
entirety of any increase in real property tax if assessed solely by reason of
additional improvements place upon the Premises by Lessee or at Lessee’s
request.

 

10.3  Definition of “Real Property Tax.”  As used herein, the term “real
property tax” shall include any form of real estate tax or assessment, general,
special, ordinary or extraordinary, and any license fee, commercial rental tax,
improvement bond or bonds, levy or tax (other than inheritance, personal income
or estate taxes) imposed on the Industrial Center or any portion thereof by any
authority having the direct or indirect power to tax, including any city,
county, state or federal government, or any school, agricultural, sanitary,
fire, street, drainage or other improvement district thereof, as against any
legal or equitable interest of Lessor in the Industrial Center or in any portion
thereof, as against Lessor’s right to rent or other income therefrom, and as
against Lessor’s business of leasing the Industrial Center. Ther term “real
property tax” shall also include any tax, fee, levy, assessment or charge (i) in
substitution of, partially or totally, any tax, fee, levy, assessment or charge
hereinabove included within the definition of “real property tax,” or (ii) the
nature of which was hereinbefore included within the definition of “real
property tax.” or (iii) which is imposed for a service or right not charged
prior to June 1, 1978, or, if previously charged, has been increased since June
1, 1978, or (iv) which is imposed as a result of a transfer, either partial or
total, of Lessor’s interest in the Industrial Center or which is added to a tax
or charge hereinbefore included within the definition of real property tax by
reason of such transfer, or (v) which is imposed by reason of this transaction,
any modifications or changes hereto, or any transfers hereof.

 

10.4  Joint Assessment.  If the Industrial Center is not separately assessed,
Lessee’s Share of the real property tax liability shall be an equitable
proportion of the real property taxes for all of the land and improvements
included within the tax parcel assessed, such proportion to be determined by
Lessor from the respective valuations assigned in the assessor’s work sheets or
such other information as may be reasonably available. Lessor’s reasonable
determination thereof, in good faith, shall be conclusive.

 

10.5  Personal Property Taxes.

 

(a)  Lessee shall pay prior to delinquency all taxes assessed against and levied
upon trade fixtures, furnishings, equipment and all other personal property of
Lessee contained in the Premises or elsewhere. When possible, Lessee shall cause
said trade fixtures, furnishings, equipment all other personnel property to be
assessed and billed separately from the real property of Lessor.

 

(b)  If any of Lessee’s said personal property shall be assessed with Lessor’s
real property, Lessee shall pay to Lessor the taxes attributable to Lessee
within ten (10) days after receipt of a written statement setting forth the
taxes applicable to Lessee’s property.

 

11     Utilities.  Lessee shall pay for all water, gas, heat, light, power,
telephone and other utilities and services supplied to the Premises, together
any taxes thereon. If any such services are not separately metered to the
Premises, Lessee shall pay at Lessor’s option, either Lessee’s Share or
reasonable proportion to be determined by Lessor of all charges jointly metered
with other premises in the Building.

 

12     Assignment and Subletting.

 

12.1  Lessor’s Consent Required.  Lessee shall not voluntarily or by operation
of law assign, transfer, mortgage, sublet, or otherwise transfer or encumber all
or any part of Lessee’s interest in the Lease or in the Premises, without
Lessor’s prior written consent, which Lessor shall not reasonably withhold.
Lessor shall respond to Lessee’s request for consent hereunder in a timely
manner and any attempted assignment, transfer, mortgage, encumbrance or
subletting without such consent shall be void, and shall constitute a breach of
this Lease without the need for notice to Lessee under paragraph 13.1. See
Addendum for additional terms.

 

Initials: KL PML

 

4

--------------------------------------------------------------------------------


 

12.3  Terms and Conditions of Assignment.  Regardless of Lessor’s consent, no
assignment shall release Lessee of Lessee’s obligations hereunder or alter the
primary liability of Lessee to pay the Base Rent and Lessee’s Share of Operating
Expenses, and to perform all other obligations to be performed by Lessee
hereunder Lessor may accept rent from any person other than Lessee pending
approval of disapproval of such assignment. Neither a delay in the approval or
disapproval of such assignment nor the acceptance of rent shall constitute a
waiver or estoppel of Lessor’s right to exercise its remedies for the breach of
any of the terms or conditions of this paragraph 12 or this Lease. Consent to
one assignment shall not be a deemed consent to any subsequent assignment. In
the event of default by any assignee of Lessee or any successor of Lessee, in
the performance of any of the terms hereof, Lessor may proceed directly against
Lessee without the necessity of exhausting remedies against said assignee.
Lessor may consent to subsequent assignments of this Lease or amendments or
modifications to this Lease with assignees of Lessee, without notifying Lessee,
or any successor of Lessee, and without obtaining its or their consent thereto
and such action shall not relieve Lessee of liability under this Lease.

 

12.4  Terms and Conditions Applicable to Subletting.  Regardless of Lessor’s
consent, the following terms and conditions shall apply to any subletting by
Lessee subletting by Lessee of all or any part of the Premises and shall be
included in subleases:

 

(a)  Lessee hereby assigns and transfer to Lessor all of Lessee’s interest in
all rentals and income arising from any sublease heretofore or hereafter made by
Lessee, and Lessor may collect such rent and income and apply same toward
Lessee’s obligations under this Lease; provided, however, that until a default
shall occur in the performance of Lessee’s obligations under this Lease, Lessee
may receive, collect and enjoy the rents accruing under such sublease. Lessor
shall not, by reason of this or any other assignment of such sublease to Lessor
nor by reason of the collection of the rents from a sublessee, be deemed liable
to the sublessee for any failure of Lessee to perform and comply with any of
Lessee’s obligations to such sublessee under such sublease. Lessee hereby
irrevocably authorizes and directs any such sublessee, upon receipt of a written
notice from Lessor stating that a default exists in the performance of Lessee’s
obligations under this Lease, to pay to Lessor the rents due and to become due
under the sublease. Lessee agrees that such sublessee shall have the right to
rely upon any such statement and request from Lessor, and that such sublessee
shall pay such rents to Lessor without any obligation or right to inquire as to
whether such default exists and notwithstanding any notice from or claim from
Lessee to the contrary. Lessee shall have no right or claim against such
sublessee or Lessor for any such rents so paid by said sublessee to Lessor.

 

(b)  No sublease entered into by Lessee shall be effective unless and until it
has been approved in writing by Lessor. In entering into any sublease, Lessee
shall use only such form of sublease as is satisfactory to Lessor, and once
approved by Lessor, such sublease shall not be changed or modified without
Lessor’s prior written consent. Any sublessee shall, by reason of entering into
a sublease under this Lease, be deemed, for the benefit of Lessor, to have
assumed and agreed to conform and comply with each and every obligation herein
to be performed by Lessee other than such obligations as are contrary to or
inconsistent with provisions contained in a sublease to which Lessor has
expressly consented in writing.

 

(c)  If Lessee’s obligations under this Lease have been guaranteed by third
parties, then a sublease, and Lessor’s consent thereto, shall not be effective
unless said guarantors give their written consent to such sublease and the terms
thereof.

 

(d)  The consent by Lessor to any subletting shall not release Lessee from its
obligations or after the primary liability of Lessee to pay the rent and perform
and comply with all of the obligations of Lessee to be performed under this
Lease.

 

(e)  The consent by Lessor to any subletting shall not constitute a consent to
any subsequent subletting by Lessee or to any assignment or subletting by the
sublessee. However, Lessor may consent to subsequent sublettings and assignments
of the sublease or any amendments or modifications thereto without notifying
Lessee or any one else liable on the Lease or sublease and without obtaining
their consent and such action shall not relieve such persons from liability.

 

(f)  In the event of any default under this Lease, Lessor may proceed directly
against Lessee, any guarantors or any one else responsible for the performance
of this Lease, including the sublessee, without first exhausting Lessor’s
remedies against any other person or entity responsible therefor to Lessor, or
any security held by Lessor or Lessee.

 

(g)  In the event Lessee shall default in the performance of its obligations
under this Lease, Lessor, at its option and without any obligation to do so, may
require any sublessee to attorn to Lessor, in which event Lessor shall undertake
the obligations of Lessee under such sublease from the time of the exercise of
said option to the termination of such sublease: provided, however, Lessor shall
not be liable for any prepaid rents or security deposit paid by such sublessee
to Lessee or for any other prior defaults of Lessee under such sublease.

 

(h)  Each and every consent required of Lessee under a sublease shall also
require the consent of Lessor.

 

(i)  No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

 

(j)  Lessor’s written consent to any subletting of the Premises by Lessee shall
not constitute an acknowledgement that no default then exists under this Lease
of the obligations to be performed by Lessee nor shall such consent be deemed a
waiver of any then existing default, except as may be otherwise stated by Lessor
at the time.

 

(k)  With respect to any subletting to which Lessor has consented, Lessor agrees
to deliver a copy of any notice of default by Lessee to the sublessee. Such
sublessee shall have the right to cure a default of Lessee within ten (10) days
after service of said notice of default upon such sublessee, and the sublessee
shall have a right of reimbursement and offset from and against Lessee for any
such defaults cured by the sublessee.

 

12.5  Attorney’s Fees.  In the event Lessee shall assign or sublet the Premises
or request the consent of Lessor to any assignment or subletting or if Lessee
shall request the consent of Lessor for any act Lessee proposes to do then
Lessee shall pay Lessor’s reasonable attorneys fees incurred in connection
therewith, such attorneys fees not to exceed $350.00 for each such request.

 

13.    Default; Remedies.

 

13.1  Default.  The occurrence of any one or more the following events shall
constitute a material default of this Lease by Lessee:

(a)  The vacating or abandonment of the Premises by Lessee.

 

(b)  The failure by Lessee to make any payment of rent or any other payment
required to be made by Lessee hereunder, as and when due, where such failure
shall continue for a period of three (3) days after written notice thereof from
Lessor to Lessee. In the event that Lessor serves Lessee with a Notice to Pay
Rent or Quit pursuant to applicable Unlawfual Detainer statutes such Notice to
Pay Rent or Quit shall also constitute the notice required by this subparagraph.

 

(c)  Except as otherwise provided in this Lease, the failure by Lessee to
observe or perform any of the covenants, conditions or provisions of this Lease
to be observed or performed by Lessee, other than described in paragraph (b)
above, where such failure shall continue for a period of thirty (30) days after
written notice thereof from Lessor to Lessee: provided, however, that if the
nature of Lessee’s noncompliance is such that more than thirty (30) days are
reasonably required for its cure, then Lessee shall not be deemed to be in
default if Lessee commenced such cure within said thirty (30) day period and
thereafter diligently prosecutes such cure to completion. To the extent
permitted by law, such thirty (30) day notice shall constitute the sole and
exclusive notice required to be given to Lessee under applicable Unlawful
Detainer statues.

 

(d)  (i)  The making by Lessee of any general arrangement or general assignment
for the benefit of creditors;  (ii)  Lessee becomes a “debtor” as defined in 11
U.S.C. §101 or any successor statute thereto (unless, in the case of a petition
filed against Lessee, the same is dismissed within sixty (60) days); (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Lessee’s assets located at the Premises or of Lessee’s interest in this Lease,
where possession is not restored to Lessee within thirty (30) days; or (iv) that
attachment, execution or other judicial seizure of substantially all of Lessee’s
assets located at the Premises or of Lessee’s interest in this Lease, where such
seizure is not discharged within thirty (30) days. In the event that any
provision of this paragraph 13.1(d) is contrary to any applicable law, such
provisions shall be of no force or effect.

 

(e)  The discovery by Lessor that any financial statement given to Lessor by
Lessee, any assignee of Lessee, any subtenant of Lessee, any successor in
interest of Lessee or any guarantor of Lessee’s obligation hereunder, was
materially false. See Addendum.

 

13.4.  Remedies.  In the event of any such material default by Lessee, Lessor
may at any time thereafter, with or without notice or demand and without
limiting Lessor in the exercise of any right or remedy which Lessor may have by
reason of such default:

 

(a)  Terminate Lessee’s right to possession of Premises by any lawful means, in
which case this Lease and the term hereof shall terminate and Lessee shall
immediately surrender possession of the Premises to Lessor.  In such event
Lessor shall be entitled to recover from Lessee all damages incurred by Lessor
by reason of Lessee’s default including, but not limited to, the cost of
recovering possession of the Premises; expenses of reletting, including
necessary renovation and alteration of Premises, reasonable attorney’s fees, and
any real estate commission actually paid; the worth at the time of award by the
court having jurisdiction thereof of the amount by which the unpaid rent for the
balance of the term after the time of such award exceeds the amount of such
rental loss for the same period that Lessee proves could be reasonably avoided;
that portion of the leasing commission paid by Lessor pursuant to paragraph 15
applicable to the unexpired term of this Lease.

 

(b)  Maintain Lessee’s right to possession in which case this Lease shall
continue in effect whether or not Lessee shall have vacated or abandoned the
Premises. In such event Lessor shall be entitled to enforce all of Lessor’s
rights and remedies under this Lease, including the right to recover the rent as
it becomes due hereunder.

 

(c)  Pursue any other remedy now or hereafter available to Lessor under the laws
or judicial decisions of the state wherein the Premises are located. Unpaid
installments of rent and other unpaid monetary obligations of Lessee under the
terms of this Lease shall bear interest from the date due at the maximum rate
then allowable by law. Lessor’s remedies shall include the relief set forth in
section 1951.2 of the California Civil Code.

 

13.3.  Default by Lessor.  Lessor shall not be in default unless Lessor fails to
perform obligations required of Lessor within a reasonable time, but in no event
later than thirty (30) days after written notice by Lessee to Lessor and to the
holder of any first mortgage or deed of trust covering the Premises whose name
and address shall have theretofore been furnished to Lesses in writing,
specifying wherein Lessor has failed to perform such obligation; provided,
however, that if the nature of Lessor’s obligation is such that more than thirty
(30) days are required for performance then Lessor shall not be in default if
Lessor commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion.

 

Initials: KL PML

 

5

--------------------------------------------------------------------------------


 

13.4  Late Charges.  Lessee here by acknowledges that late payment by Lessee to
Lessor or Base Rent, Lessee’s Share of Operating Expenses or other sums due
hereunder will cause Lessor to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges and late
charges which may be imposed on Lessor by the terms of any mortgage or trust
deed covering the Property. Accordingly, if any installment of Base Rent,
Operating Expenses, or any other sum due from Lessee shall not be received by
Lessor or Lessor’s designee within ten (10) days after such amount shall be due,
then without any requirement for notice to Lessee, Lessee shall pay to Lessor a
late charge equal to 6% of such overdue amount. The parties hereby agree that
such late charge represents a fair and reasonable estimate of the costs lessor
will incur by reason of late payment by Lessee. Acceptance of such late charge
by Lessor shall in no event constitute a walver of Lessee’s default with respect
to such overdue amount, nor prevent Lessor from exercising any of the other
rights and remedies granted hereunder. In the event that a late charge is
payable hereunder, whether or not collected, for three (3) consecutive
installments of any of the aforesaid monetary obligations of Lessee, then Base
Rent shall automatically become due and payable quarterly in advance, rather
than monthly, not withstanding paragraph 4.1 or any other provision of this
Lease to the contrary.

 

14.    Condemnation  If the Premises or any portion thereof or the Industrial
Center are taken under the power of eminent domain, or sold under the threat of
the exercise of said power (all of which are herein called “condemnation”), this
Lease shall terminate as to the part so taken as of the date the condemning
authority takes title or possession, whichever first occurs. If more than ten
percent of the floor area of the Premises, or more than twenty-five percent of
that portion of the Common Areas designated as parking for the Industrial Center
is taken by condemnation, Lessee may, at Lessee’s option to be exercised in
writing only within ten (10) days after Lessor shall have given Lessee written
notice of such taking (or in the absence of such notice within ten (10) days
after the condemning authority shall have taken possession) terminate this Lease
as of the date the condemning authority takes such possession. If Lessee does
not terminate this Lease in accordance with the foregoing, this Lease shall
remain in full force and effect as to the portion of the premises remaining,
except that the rent shall be reduced in the proportion that the floor area of
the Premises taken bears to the total floor area of the Premises. No reduction
of rent shall occur if the only area taken is that which does not have the
Premises located thereon. Any award for the taking of all or any part of the
Premises under the power of eminent domain or any payment made under threat of
the exercise of such power shall be the property of Lessor, whether such award
shall be made as compensation for diminution in value of the leasehold or for
the taking of the fee, or as severance damages, provided, however, that lessee
shall be entitled to any award for loss of or damage to Lessee’s trade fixtures
and removable personal property. In the event that this Lease is not terminated
by reason of such condemnation, Lessor shall to the extent of severance damages
received by Lessor in connection with such condemnation, repair any damage to
the Premises caused by such condemnation except to the extent that Lessee has
been reimbursed there for by the condemning authority. Lessee shall pay any
amount in excess of such severance damages to complain such repair.

 

15.    Broker’s Fee

 

(a)   Upon execution of this Lease by both parties, Lessor shall pay to     
Licensed real estate broker(s), a fee as set forth in a separate agreement
between Lessor and said broker(s), or in the event there is no separate
agreement between Lessor and said borker(s), the sum of $      for brokerage
services rendered by said broker(s) to Lessor in this transaction.

 

(b)   Lessor agrees to pay said fee not only on behalf of any person,
corporation, association, or other entity having an ownership interest in said
real property or any part thereof, when such fee is due hereunder. Any
transferee of Lessor’s interests in this Lease, whether such transfer is by
agreement or by operation of law, shall be deemed to have assumed Lessor’s
obligation under this paragraph 15. Said broker shall be a third party
beneficiary of the provisions of this paragraph 15.

 

16.    Estoppel Certificate.

 

(a)   Each party (as “responding party”) shall at any time upon not less than
ten (10) days’ prior written notice from the other party (“requesting party”)
execute, acknowledge and deliver to the requesting party a statement in writing
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect) and the date to which the
rent and other charges are paid in advance, if any, and (ii) acknowledging that
there are not, to the responding party’s knowledge, any uncured defaults on the
part of the requesting party, or specifying such defaults if any are claimed.
Any such statement may be conclusively relied upon by any prospective purchaser
or encumbrancer of the Premises or of the business of the requesting party.

 

(b)   At the requesting party’s option, the failure to deliver such statement
within such time shall be a material default of this Lease by the party who is
to respond, without any further notice to such party, or it shall be conclusive
upon such party that (i) this Lease is in full force and effect, without
modification except as may be represented by the requesting party, (ii) there
are no uncured defaults in the requesting party’s performance, and (iii) If
Lessor is the requesting party, not more than one month’s rent has been paid in
advance.

 

(c)   If Lessor desires to finance, refinance, or sell the Property, or any part
thereof, Lessee hereby agrees to deliver to any lender or purchaser designated
by Lessor such financial statements of Lessee as may be reasonably required by
such lender or purchaser. Such statements shall include the past three (3)
years’ financial statements of Lessee. All such financial statements shall be
received by Lessor and such lender or purchaser in confidence and shall be used
only for the purposes herein set forth.

 

17.    Lessor’s Liability.  The term “Lessor” as used herein shall mean only the
owner or owners, at the time in question, of the fee title or a lessee’s
interest in a ground lease of the Industrial Center, and except as expressly
provided in paragraph 15. In the event of any transfer of such title or
interest, Lessor herein named (and in case of any subsequent transfers than the
grantor) shall be relieved from and after the date of such transfer of all
liability as respects Lessor’s obligations thereafter to be performed, provided
that any funds in the hands of Lessor or the then grantor at the time of such
transfer, in which Lessee has an interest, shall be delivered to the grantee.
The obligations contained in this Lease to be performed by Lessor shall, subject
as aforesaid, be binding on Lessor’s successors and assigns, only during there
respective periods of ownership.

 

18.    Severability.  The invalidity of any provision of this Lease as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

 

19.    Interest on Past-due Obligations.  Except as expressly herein provided,
any amount due to Lessor not paid when due shall bear interest at the maximum
rate than allowable by law from the date due. Payment of such interest shall not
excuse or cure any default by Lessee under this Lease; provided, however, that
interest shall not be payable on late charges incurred by Lessee nor on any
amounts upon which late charges are paid by Lessee.

 

20.    Time of Essence.  Time is of the essence with respect to the obligations
to be performed under this Lease.

 

21.    Additional Rent.  All monetary obligations of Lessee to Lessor under the
terms of this Lease, including but not limited to Lessee’s Share of Operating
Expenses and insurance and tax expenses payable shall be deemed to be rent.

 

22.    Incorporation of Prior Agreement; Amendements.  This Lease contains all
agreements of the parties with respect to any matter mentioned herein. No prior
or contemporaneous agreement or understanding pertaining to any such matter
shall be effective. This lease may be modified in writing only, signed by the
parties in interest at the time of the modification. Except as otherwise stated
in this Lease, Lessee hereby acknowledges that neither the real estate broker
listed in paragraph 15 hereof nor any cooperating broker on this transaction nor
the lessor or any employee or agents of any of said persons has made any oral or
written warranties or representations to Lessee relative to the condition or use
by Lessee of the Premises or the Property and Lessee acknowledges that Lessee
assumes all responsibility regarding the Occupational Safety Health Act, the
legal use and adaptability of the Premises and the compliance thereof with all
applicable laws and regulations in effect during the term of this Lease except
as otherwise specifically stated in this Lease.

 

23.    Notices. Any notice required or permitted to be given hereunder shall be
in writing and may be given by personal delivery or by certified mail, and if
given personally or by mail, shall be deemed sufficiently given if addressed to
Lessee or to Lessor at the address noted below the signature of the respective
parties, as the case may be. Either party may be notice to the other specify a
different address for notice purposes except that upon Lessee’s taking
possession of the Premises, the Premises shall constitute Lessee’s address for
notice purposes. A copy of all notices required or permitted to be given to
Lessor hereunder shall be concurrently transmitted to such party or parties at
such addresses as Lessor may from time to time hereafter designate by notice to
Lessee.

 

24.    Waivers.  No waiver by Lessor or any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Lessee of
the same or any other provision, Lessor’s consent to, or approval of, any not
shall not be deemed to render unnecessary the obtaining of Lessor’s consent to
or approval of any subsequent act by Lessee. The acceptance of rent hereunder by
Lessor shall not be a waiver of any preceding breach by Lessee of any provision
hereof, other than the failure of Lessee to pay the particular rent so accepted,
regardless of Lessor’s knowledge of such preceding breach at the time of
acceptance of such rent.

 

25.    Recording.  Either Lessor or Lessee shall, upon request of the other,
execute, acknowledge and deliver to the other a “short form” memorandum of this
Lease for recording purposes.

 

26.    Holding Over.  If Lessee, with Lessor’s consent, remains in possession of
the Premises or any part thereof after the expiration of the term hereof, such
occupancy shall be a tenancy from month to month upon all the provisions of this
Lease pertaining to the obligations of Lessee but all Options, if any, granted
under the terms of this Lease shall be deemed terminated and be of no further
affect during said month to month tenancy.

 

Initials: KL PML

 

6

--------------------------------------------------------------------------------


 

27.    Cumulative Remedies.  No remedy or election hereunder shall be deemed
exclusive but shall, whatever possible, be cumulative with all other remedies at
law or in equity.

 

28.    Covenants and Conditions.  Each provision of this Lease performable by
Lessee shall be deemed both a covenant and a condition.

 

29.    Binding Effect; Choice of Law.  Subject to any provisions hereof
restricting assignment or subletting by Lessee and subject to the provisions of
paragraph 17, this Lease shall bind the parties, their personal representatives,
successors and assigne. This Lease shall be governed by the laws of the State
where the Industrial Center is located and any litigation concerning this Lease
between the parties hereto shall be initiated in the county in which the
Industrial Center is located.

 

30.    Subordination.

 

(a)      This Lease, and any Option granted hereby, at Lessor’s option, shall be
subordinate to any ground lease, mortgage, deed of trust, or any other
hypothecation or security now or hereafter placed upon the Industrial Center and
to any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.
Notwithstanding such subordination, Lessee’s right to quiet possession of the
Premises shall not be disturbed if Lessee is not in default and so long as
Lessee shall pay the rent and observe and perform all of the provisions of this
Lease, unless this Lease is otherwise terminated pursuant to its terms. If any
mortgage, trustee or ground lessor shall elect to have this Lease and any
Options granted hereby prior to the lien of its mortgage, deed of trust of
ground lease, and shall give written notice thereof to Lessee, this Lease and
such Options shall be deemed prior to such mortgage, deed of trust or ground
lease, whether this Lease or such Options are dated prior or subsequent to the
date of said mortgage, deed of trust or ground lease or the date of recording
thereof.

 

(b)     Lessee agrees to execute any documents required to effectuate an
attornment, a subordination or to make this Lease or any Option granted herein
prior to the lien of any mortgage, deed of trust or ground lease, as the case
may be Lessee’s failure to execute such documents within ten (10) days after
written demand shall constitute a material default by Lessee hereunder without
further notice to Lessee or, at Lessor’s option, Lessor shall execute such
documents on behalf of Lessee as Lessee’s attorney-in-fact. Lessee does hereby
make, constitute and irrevocably appoint Lessor as Lessee’s attorney-in-fact and
in Lessee’s name, place and stead, to execute such documents in accordance with
this paragraph 30(b).

 

31.    Attorney’s Fees.  If either party or the broker(s) named herein bring an
action to enforce the terms hereof or declare rights hereunder, the prevailing
party in any such action, on trial or appeal, shall be entitled to his
reasonable attorney’s fees to be paid by the losing party as fixed by the court.
The provisions of this paragraph shall inure to the benefit of the broker named
herein who seeks to enforce a right hereunder.

 

32.    Lessor’s Access.  Lessor and Lessor’s agents shall have the right to
enter the Premises at reasonable times for the purpose of inspecting the same,
showing the same to prospective purchasers, lenders, or lessees, and making such
alterations, repairs, improvements of additions to the Premises or to the
building of which they are part as Lessor may deem necessary or desirable.
Lessor may at any time place on or about the Premises or the Building any
ordinary “For Sale” signs and Lessor may at any time during the last 120 days of
the term hereof place on or about the Premises any ordinary “For Lease” signs.
All activities of Lessor pursuant to this paragraph shall be without abatement
of rent, nor shall Lessor have any liability to Lessee for the same.

 

33.    Auctions.  Lessee shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises or the Common Areas
without first having obtained Lessor’s prior written consent. Notwithstanding
anything to the contrary in this Lease, Lessor shall not be obligated to
exercise any standard of reasonableness in determining whether to grant such
consent.

 

34.    Signs.  Lessee shall not place any sign upon the Premises or the
Industrial Center without Lessor’s prior written consent. Under no circumstances
shall Lessee place a sign on any roof of the Industrial Center.

 

35.    Merger.  The voluntary or other surrender of this Lease by Lessee, or a
mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
subtenancies or may, at the option of Lessor, operate as an assignment to Lessor
of any or all of such subtenancies.

 

36.    Consents.  Except for paragraph 33 hereof, wherever in this Lease the
consent of one party is required to an act of the other party such consent shall
not be unreasonably withheld or delayed.

 

37.    Guarantor.  In the event that there is a guarantor of this Lease, said
guarantor shall have the same obligations as Lessee under this Lease.

 

38.    Quiet Possession.  Upon Lessee paying the rent for the Premises and
observing and performing all of the covenants, conditions and provisions on
Lessee’s paid to be observed and performed hereunder, Lessee shall have quiet
possession of the Premises for the entire term hereof subject to all of the
provisions of this Lease. The individuals executing this Lease on behalf of
Lessor represent and warrant to Lessee that they are fully authorized and
legally capable of executing this Lease on behalf of Lessor and that such
execution is binding upon all parties holding an ownership interest in the
Property.

 

39.    Options.

 

39.1  Definition.  As used in this paragraph the word “Option” has the following
meaning: (1) the right or option to extend the term of this Lease or to renew
this Lease or to extend or renew any lease that Lessee has on other property of
Lessor; (2) the option or right of first refusal to lease the Premises or the
right of first offer to lease the Premises or the right of first refusal to
lease other space within the Industrial Center or other property of Lessor or
the right of first offer to lease other space within the Industrial Center or
other property of Lessor; (3) the right or option to purchase the Premises or
the Industrial Center, or the right of first refusal to purchase the Premises or
the Industrial Center, or the right of first offer to purchase the Premises or
the Industrial Center, or the right or option to purchase other property of
Lessor, or the right of first refusal to purchase other property of Lessor or
the right of first offer to purchase other property of Lessor.

 

39.2  Options Personal.  Each Option granted to Lessee in this Lease is personal
to the original Lessee and may be exercised only by the original Lessee while
occupying the Premises who does so without the intent of thereafter assigning
this Lease or subletting the Premises or any portion thereof, and may not be
exercised or be assigned, voluntarily or involuntarily, by or to any person or
entity other than Lessee, provided, however, that an Option may be exercised by
or assigned to any Lessee Affiliate as defined in paragraph 12.2 of this Lease.
The Options, if any, herein granted to Lessee are not assignable separate and
apart from this Lease, nor may any Option be separated from this Lease in any
manner, either by reservation or otherwise.

 

39.3  Multiple Options.  In the event that Lessee has any multiple options to
extend or renew this Lease a later option cannot be exercised unless the prior
option to extend or renew this Lease has been so exercised.

 

39.4  Effect of Default on Options.

 

(a)     Lessee shall have no right to exercise an Option, notwithstanding any
provision in the grant of Option to the contrary, (i) during the time commencing
from the date Lessor gives to Lessee a notice of default pursuant to paragraph
13.1(b) or 13.1(c) and continuing until the noncompliance alleged in said notice
of default is cured, or (ii) during the period of time commencing on the date
after a monetary obligation to Lessor is due from Lessee and unpaid (without any
necessity for notice thereof to Lessee) and continuing until the obligation is
paid, or (iii) at any time after an event of default described in paragraphs
13.1(a), 13.1(d), or 13.1(e) (without any necessity of Lessor to give notice of
such default to Lessee), nor (iv) in the event that Lessor has given to Lessee
three or more notices of default under paragraph 13.1(b), or paragraph 13.1(c),
whether or not the defaults are cured, during the 12 month period of time
immediately prior to the time that Lessee attempts to exercise the subject
Option.

 

(b)     The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of paragraph 39.4(a).

 

(c)     All rights of Lessee under the provisions of an Option shall terminate
and be of no further force or effect, notwithstanding Lessee’s due and timely
exercise of the Option. If, after such exercise and during the term of this
Lease, (i) Lessee falls to pay to Lessor a monetary obligation of Lessee for a
period of thirty (30) days after such obligation becomes due (without any
necessity of Lessor to give notice thereof to Lessee), or (ii) Lessee fails to
commence to cure a default specified in paragraph 13.1(c) within thirty (30)
days after the date that Lessor gives notice to Lessee of such default and/or
Lessee fails thereafter to diligently prosecute said cure to completion, or
(iii) Lessee commits a default described in paragraph 3.1(a), 13.1(d) or 13.1(e)
(without any necessity of Lessor to give notice of such default to Lessee), or
(iv) Lessor gives to Lessee three or more offices of default under paragraph
13.1(b), or paragraph 13.1(c), whether or not the defaults are cured.

 

40.    Security Measures.  Lessee hereby acknowledges that Lessor shall have no
obligation whatsoever to provide guard service or other security measures for
the benefit of the Premises or the Industrial Center. Lessee assumes all
responsibility for the protection of Lessee, its agents, and invitees and the
property of Lessee and of Lessee’s agents and invitees from acts of third
parties. Nothing herein contained shall prevent Lessor, at Lessor’s sole option,
from providing security protection for the Industrial Center or any part
thereof, in which event the cost thereof shall be included within the definition
of Operating Expenses, as set forth in paragraph 4.2(b).

 

41.    Easements.  Lessor reserves to itself the right, from time to time, to
grant such easements, rights and dedications that Lessor deems necessary or
desirable, and to cause the recordation of Parcel Maps and restrictions, so long
as such easements, rights, dedications, Maps and restrictions do not
unreasonably interfere with the use of the premises by Lessee.  Lessee shall
sign any of the aforementioned documents upon request of Lessor and failure to
do so shall constitute a material default of this Lease by Lessee without the
need for further notice to Lessee.

 

42.    Performance Under Protest.  If at any time a dispute shall arise as to
any amount or sum of money to be paid by one party to the other under the
provisions hereof, the party against whom the obligation to pay the money is
asserted shall have the right to make payment “under protest” and such payment
shall not be regarded as a voluntary payment, and there shall survive the right
on the part of said party to institute suit for recovery of such sum. If it
shall be adjudged that there was no legal obligation on the part of said party
to pay such sum or any part thereof, said party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay under the
provisions of this Lease.

 

Initials: KL PML

 

7

--------------------------------------------------------------------------------


 

43.    Authority. If Lessee is a corporation, trust, or general or limited
partnership, each individual executing this Lease on behalf of such entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said entity. If Lessee is a corporation, trust or
partnership.  Lessee shall, within thirty (30) days after execution of this
Lease, deliver to Lessor evidence of such authority satisfactory to Lessor.

 

44.    Conflict.  Any conflict between the printed provisions of this Lease and
the typewritten or handwritten provisions, if any, shall be controlled by the
typewritten or handwritten provisions.

 

45.    Offer.  Preparation of this Lease by Lessor or Lessor’s agent and
submission of same to Lessee shall not be deemed an offer to lease.  This Lease
shall become binding upon Lessor and Lessee only when fully executed by Lessor
and Lessee.

 

46.    Addendum.  Attached hereto is an addendum or addenda containing
paragraphs             A      through              11      which constitute a
part of this Lease.

 

47.    Modification For Lender.  If in connection with obtaining financing for
the building, the Lender shall request reasonable modifications in this Lease as
a condition to such financing, Leasee will not unreasonably withhold, delay, or
defer its consent thereto, provided that such modifications do not increase the
obligations of Lessee hereunder or materially adverse affect the leasehold
interest hereby created.

 

48.

 

49.    Mortgage Protection.  Lessee agrees to give any mortgages and/or trust
deed holders, as to all or a portion of the Premises, by registered mail, a copy
of any notice of default served upon Lessor, provided that prior to such notice
Lessee has been notified in writing (by way of notice or assignment of rents and
leases, or otherwise) of the addresses of such mortgages and/or trust deed
holders. Lessee agrees not to exercise any remedies available by virtue of a
default unless Lessor shall have failed to cure such default within thirty (30)
days after receipt of notice of default or such additional time as may be
reasonably necessary to cure the default in the case of a default incapable of
being cured within thirty (30) days. Lessee further agrees that the mortgages
and/or trust deed holder shall have an additional thirty (30) days within which
to cure such default, or if such default cannot be cured within that time, then
such additional time as may be necessary if within such thirty (30) days any
mortgagee and/or trust deed holder has commenced and is diligently pursuing the
remedies necessary to cure such default (including but not limited to
commencement of foreclosure proceedings if necessary to effect such cure), in
which event such right, if any, as Lessee might otherwise have to terminate the
Lease shall not be exercised while such remedies are being so diligently
pursued.

 

0.1    Liability Insurance—Lessee.  Lessee shall, at Lessee’s expense, obtain
and keep in force during the term of this Lease a policy of Comprehensive
General Liability Insurance utilizing an Insurance Services Office standard form
with Broad Form General Liability Endorsement (GL0404), or equivalent, in an
amount of not less than 1) $1,000,000 per occurrence of Bodily Injury and
Property Damage combined single limit with a $1,000,000 excess liability policy,
or 2) $1,000,000 per occurrence of Bodily Injury and Property Damage with a
$2,000,000 General Aggregate Bodily Injury and Property Damage, and shall insure
Lessee with Lessor as an additional insured against liability arising out of the
use, occupancy or maintenance of the Premises. The policy shall insure
performance by Lessee of the Indemnity provisions of this paragraph 8. The
limits of said insurance shall not, however, limit the liability of Lessee
hereunder.

 

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN AND BY EXECUTION OF THIS LEASE, SHOW THEIR INFORMED
AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS
LEASE IS EXECUTED. THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE NO
EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

THIS LEASE HAS BEEN PREPARED FOR SUBMISSION TO YOUR ATTORNEY FOR APPROVAL. NO
REPRESENTATION OR RECOMMENDATION IS MADE BY THE AMERICAN INDUSTRIAL REAL ESTATE
ASSOCIATION OR BY THE REAL ESTATE BROKER OR ITS AGENTS OR EMPLOYEES AS TO THE
LEGAL SUFFICIENCY, LEGAL EFFECT. OR TAX CONSEQUENCES OF THIS LEASE

 

 

LESSOR

LESSEE

 

 

William D & Edna J. Wright dba

q.a.d., Inc. a California Corporation

South,Coast Business Park

By

/s/ Pam Lopker

/s/

William D & Edna J. Wright

 

Pam Lopker Its President,

 

By:

/s/ Karl Lopker

Date on

Jan. 20 1994

 

Karl Lopker, its Vice President

 

Executed on

1/13/94

 

[Corporation Seal]

 

 

ADDRESS FOR NOTICES AND RENT

ADDRESS

130 Garden Street

 

Santa Barbara, California 93101

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

[GRAPHIC]

 

9

--------------------------------------------------------------------------------


 

ADDENDUM TO LEASE

 

This ADDENDUM is attached to and forms a part of that certain Standard
Industrial Lease dated for reference purposes November 30, 1993, by and between
William D & Edna J. Wright dba South Coast Business Park (“Lessor”) and q.a.d.,
Inc., a California Corporation (“Lessee”). The said Standard Industrial Lease is
hereby modified/supplemented (and as modified/supplemented is hereinafter
referred to as “this Lease”) in the followinq particulars only:

 

A.  Option to Extend Term of Lease. Lessee is hereby granted the option to
extend the term of this Lease for two (2) additional successive periods of three
(3) years each. The options shall be exercised by the delivery of written notice
to Lessor no earlier than two hundred seventy (270) days and no later than one
hundred eighty (180) days prior to the expiration of the lease term then in
effect. Any extensions granted hereunder shall be on the same terms and
conditions applicable to the initial term except as to rent, which shall be
increased in accordance with Paragraph B(2) below. Lessee.’s right to exercise
the options granted herein is subject to the terms and conditions set forth in
Paragraph 39 of this Lease.

 

B.  Adjustments to Base Rent.

(1) Cost of Living Adjustments to Base Rent. The Base Rent payable pursuant to
Paragraph 4.1 shall be subject to further adjustment as of lease anniversary
date, and as of the same date each year thereafter during the initial lease term
and any extension period. Said date is herein after referred to as the
“Adjustment Date.” The adjustment shall be made as follows:

 

The Base Rent for the Premises shall be adjusted by the same percentage as the
change, if any, in the Consumer Price Index (All Items for All Urban Consumers
1982–84=100 Base), of the United States Department of Labor, Bureau of Labor
Statistics for Los Angeles–Anaheim–Riverside, CA (the “Index”). The adjustment
shall be calculated according to the following formula:

 

X  =  A x B / C

 

X  =  Adjusted rent

 

A  = Base Rent as of the first month of the term then in effect.

 

B  = The monthly index for the third month immediately preceding the Adjustment
Date.

 

C  =  The monthly index for the third month immediately preceding the first
month of the term then in effect.

 

The monthly rent as so adjusted shall be payable for each month commencing with
the Adjustment Date and continuing until the next Adjustment Date.

 

1

--------------------------------------------------------------------------------


 

If the Index is discontinued or revised during the term of this Lease, such
other government Index or computation with which it is replaced shall be used in
order to obtain substantially the same result as would be obtained if the Index
had not been discontinued or revised.

 

(2) Determination of Base Rent During Extension Periods. In the event Lessee
exercises the option to extend granted in Paragraph (a) above, the Base Rent
payable at the commencement of the applicable Extension Period shall be the then
prevailing market rate for a triple net lease of comparable lease Premises in
the surrounding geographical area. Prevailing market rate shall be determined by
mutual agreement of Lessor and Lessee on the basis of the value which will be
obtained in an arms-length transaction between an informed and willing tenant
(other than a tenant currently in possession of the demised Premises) and an
informed and willing landlord (other than the then existing landlord of demised
Premises) under no compulsion to lease. If Lessor and Lessee have not agreed
upon the prevailing market rental rate by the date which is thirty (30) days
prior to the expiration of the lease term then in effect, then the option to
extend will automatically cease and be deemed extinguished. The base monthly
rent as determined pursuant to this Paragraph B(2) shall thereafter be subject
to further cost of living adjustments pursuant to the terms of Paragraph B(l)
above.

 

C.  Construction of Tenant Improvements.  Lessee understands and agrees that
Lessor is currently in the process constructing the improvements which shall
comprise the Premises. In the course of such construction, Lessor hereby agrees
to construct the tenant improvements set forth in the plans and specifications
attached hereto as Exhibit “B”. Such plans and specifications are hereby
clarified as follows: SEE EXHIBIT “B”. Lessee has reviewed and approved all such
plans and specifications. Any changes or additions made by Lessee to such plans
and specifications shall be at Lessee’s sole cost and expense, including a ten
percent (10%) administrative payment to Lessor. Such additional payments shall
be paid by Lessee to Lessor as follows: (i) fifty percent (50%) upon approval of
such change by Lessor; and (ii) fifty percent (50%) prior to occupancy of the
Premises by Lessee. All tenant improvements sha11 be deemed substantially
completed when the City of Carpinteria issues a certificate of Occupancy for the
Premises. Notwithstanding the issuance of such Certificate, Lessee shall be
provided with a punch list of such tenant improvements prior to the commencement
of the lease term, and shall inspect the Premises after their substantial
completion. Lessee shall set forth any manner in which Lessee claims that the
Premises to do not conform to the plans and specifications attached hereto as
Exhibit “B”, as reasonably measured by the standards of finished, comparably
priced industrial space in the Santa Barbara area (hereinafter the
“discrepancy”). Lessor shall cure such discrepancies to the extent Lessor deems
such discrepancies to be reasonably claimed, within thirty (30)-days following
commencement of the lease term. Provided however, if any such discrepancy is
incapable of cure within such thirty (30) day period, and Lessor has commenced
the cure of such discrepancy within such thirty (30)-day period, this provision
shall be satisfied.

 

 

2

--------------------------------------------------------------------------------


 

D. Use. Paragraph 6 of this Lease is hereby supplemented as follows:

(1) Prohibited Uses. Lessee shall not do or permit anything to be done in or
about the Premises nor bring or keep anything therein which will in any way
increase the existing rate of or affect any fire or other insurance upon the
Premises or any of its contents, or cause a cancellation of any insurance policy
covering the Premises or any part thereof or any of its contents. Lessee shall
not commit or suffer to be committed any nuisance or waste in or upon the
Premises. Lessee shaIl not use the Premises or permit anything to be done in or
about the Premises which will in any way conflict with any law, statute,
ordinance or governmental rule or regulation now in force or which may hereafter
be enacted or promulgated. Lessee shall not keep any animals or pets on the
Premises. Lessee shall not use or store “hazardous materials or wastes” on the
Premises, as such terms are defined by applicable federal and state law, without
Lessor’s prior written consent. If such consent is given, Lessee shall comply
with governmental laws, rules and regulations pertaining to hazardous materials
and wastes. Lessor shall have a right of re–entry upon the Premises on
reasonable notice and at reasonable times for purposes of inspection,
contamination testing and remediation.

 

(2) Installation of Specialized Equipment and Use of Lessee’s Possessions on the
Premises. Lessor shall not be liable to Lessee for damage to Lessee or Lessee’s
possessions, including but not limited to furniture, fixtures, equipment
(specialized or otherwise), and inventory, from any cause. Lessee waives all
claims against Lessor for damage to Lessee’s possessions arising for any reason.
Lessee shall comply with all laws, regulations and ordinances relating to the
condition and use of any and all of Lessee’s possessions on the Premises,
including laws requiring the alteration, maintenance and restoration of the
Premises as a result of Lessee’s particular use. Provided, however, any required
alterations to the Premises shall be conditioned upon Lessor’s prior written
consent. The Premises shall not be electrically overloaded, No equipment,
machinery, apparatus or other appliance shall be used or operated on the
Premises in such a manner that such equipment will in any way injure, vibrate or
shake the Premises, or place an excessive burden on power sources installed on
the Premises.

 

E.    Assignment and Subletting. Lessee hereby understands and agrees that
Lessor may withhold its consent to any requested assignment, or subletting, and
such withholding of consent shall be deemed reasonable, in the event that the
proposed assignee or sublessee intends to use or store hazardous wastes or
materials on the Premises. The term of the sublease shall not exceed the term of
the master lease.

 

F. Indemnity. The indemnification of Lessor by Lessee pursuant to Paragraph 8.7
of this Lease shall also include and extend to any violation by Lessee of
applicable state, federal and local laws pertaining to the use, storage and
discharge of hazardous materials and wastes.

 

G. Default. Paragraph 13.1 of this Lease is supplemented to provide that the
release or discharge by Lessee of any hazardous material or wastes in or about
the Premises, or violation of any law or deviation from prescribed

 

 

3

--------------------------------------------------------------------------------


 

procedures in the use or storage of hazardous materials or wastes, shall
constitute a material default of this Lease by Lessee. Wherever used in this
Lease, the terms hazardous wastes and/or hazardous materials shall include all
definitions of hazardous wastes and materials provided by both federal and
California law.

 

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Addendum to be
executed concurrently with the Lease of which this Addendum forms a part.

 

LESSOR:

 

 

 

 

 

 

 

WILLIAM D. WRIGHT dba

 

 

 

SOUTH COAST BUSINESS PARK

 

 

 

 

 

 

 

BY:

/s/ William D & Edna J. Wright

 

Dated:

Jun 20-94

 

 

 

 

 

LESSEE:

 

 

 

 

 

 

 

q.a.d., Inc., a California Corporation

 

 

 

 

 

 

 

BY:

/s/ Pam Lopker

 

Dated:

1/13/94

 

 

Pam Lopker, its President

 

 

 

 

 

 

 

BY:

/s/ Karl Lopker

 

Dated:

1/13/94

 

 

Karl Lopker, its Vice President

 

 

 

 

5

--------------------------------------------------------------------------------


 

Addendum to Lease

Number Two

 

Building “C”

 

Lessor shall spend up to $25.00 per square foot of leased space being remodeled
(suites 6, 7, & 8).

 

Lessee shall pay in cash for any tenant improvements requested by Lessee in
excess of $25.00 per square foot

 

LESSOR:

 

 

 

 

 

William D Wright dba

 

 

South Coast Business Park

 

 

 

 

 

BY:

/s/ William D. Wright

 

Jun 20-94

 

 

Dated

 

 

 

LESSEE:

 

 

 

 

 

q.a.d., Inc., a California Corporation

 

 

 

 

 

BY:

/s/ Pam Lopker

 

1/13/94

 

Pam Lopker, President

 

Dated

 

 

 

BY:

/s/ Karl Lopker

 

1/13/94

 

Karl Lopker, Vice President

 

Dated

 

--------------------------------------------------------------------------------
